
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.08


        RESOLVED, that pursuant to Section 15.1 of the Plan, the Human Resources
Committee ("Committee") adopts the following amended [the change noted by
underlined text] and restated definition of Fair Market Value for Section 2.16
of the Plan:

 
   
   
    "Fair Market Value" shall be determined on the basis of the opening sale
price on the principal securities exchange on which the Shares are traded or, if
there is no such sale on the relevant date, then on the last previous day on
which a sale was reported, except that as to the "cashless" exercise of
Nonqualified Stock Options pursuant to Section 6.6 of the Plan, the "Fair Market
Value" of Shares for determining the Compensation amount recognized by the
Participant shall be the actual trade price on the principal securities exchange
of Shares sold to provide cash to the Participant. , and further except that as
to the "non-cashless" exercise of Nonqualified Stock Options pursuant to
Section 6.6 of the Plan, the "Fair Market Value" of Shares shall be the closing
price on the principal securities exchange on which the Shares are traded for
that trading date coinciding with the exercise date prospectively indicated by
the Participant in his/her "Notice of Intention to Exercise" letter, or if no
sales of Shares occur on said date, then for the next subsequent trading date on
which such sales occur.    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.08

